Appellant was indicted for assault with intent to murder. Upon a trial he was convicted of aggravated assault.
The Assistant Attorney-General has filed a motion to dismiss this appeal, because of the insufficiency of the recognizance in that it fails to show the punishment assessed, and fails to show the court in which the defendant was tried and before which he obligates himself to appear.
In the case of Thompson v. State, 35 Tex.Crim. Rep., Judge Henderson, rendering the opinion, says: "The appellant's recognizance, omitting the prior portions, recites, `and who has been convicted of said offense in this court shall appear from day to day and from term to term of the same and not depart without leave of this court.' It will be observed that this obligation does not specify the court before which the appellant `shall appear from day to day.' The statute requires that this shall be done. Looking upon the terms of this instrument, the principal may as well be required to appear before this court as before the court of conviction, and it is patent that no court is specified before which he is to appear. For this reason we are of opinion this recognizance is fatally defective."
The motion is sustained, and the cause dismissed.
Dismissed.